Citation Nr: 0728483	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  03-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder, to include an ulcer and hernia, and if so, whether 
the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to January 
1969.  He had four years and 11 months of service prior to 
this.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision from the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined new and material evidence had not been 
submitted to reopen claims for service connection for 
duodenal hernia and hiatus hernia and anxiety reaction with 
functional hypoglycemia.

In April 2004, the veteran provided testimony before a 
Veterans Law Judge who is no longer employed by the Board.  
In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  
Transcripts of the hearings are associated with the claims 
file.  

The issue of entitlement to service connection for a 
psychiatric disability is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  In a February 1969 rating decision (issued in March 
1969), the RO denied entitlement to service connection for 
duodenal hernia and hiatus hernia.  The February 1969 rating 
decision also denied entitlement to service connection for 
anxiety reaction with functional hypoglycemia.  The veteran 
did not appeal the decision, and it became final.


2.  Evidence received since the February 1969 rating decision 
is new, relates to an unestablished fact necessary to 
substantiate the claims of entitlement to service connection 
for duodenal  and hiatus hernia, and for anxiety reaction 
with functional hypoglycemia, so as to permit reopening of 
the claims.  

3.  On the merits of the claim of entitlement to service 
connection for a gastrointestinal disability, to include an 
ulcer and hernia, the evidence shows that the veteran's 
gastrointestinal disability was noted at entrance into active 
duty, and the competent and probative evidence clearly and 
unmistakably shows that the pre-existing gastrointestinal 
disability did not undergo a permanent increase in severity, 
beyond natural progress, during service.  



CONCLUSION OF LAW

1.  The February 1969 rating decision denying service 
connection for duodenal hernia and hiatus hernia and service 
connection for anxiety reaction with functional hypoglycemia 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence to reopen the claims of 
entitlement to service connection for duodenal hernia and 
hiatus hernia, and for anxiety reaction with functional 
hypoglycemia, have been received, and the veteran's claims 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

3.  The evidence establishes that the veteran had a 
gastrointestinal disability that was noted at the time of his 
entry into active service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).

4.  The competent and probative evidence of record 
preponderates against a finding that there was any permanent 
increase in the severity of the pre-existing gastrointestinal 
disability, to include an ulcer and hernia, during the 
veteran's service, nor may peptic ulcers be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306(a), 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).


The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In August 2006, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The August 2006 letter informed the 
veteran that VA would assist him in obtaining records in the 
custody of a Federal department or agency, including VA, the 
service department, and the Social Security Administration.  
He was advised that since his claims for service connection 
for duodenal hernia and hiatus hernia and anxiety reaction 
with functional hypoglycemia were denied previously, it was 
his responsibility to send new and material evidence 
sufficient to reopen his claims.  The veteran was advised of 
the meaning of "new and material evidence" in general, the 
reasons for the previous denial, and a description of what 
evidence would be necessary to substantiate the element(s) 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).  The August 2006 letter also informed the 
veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
veteran.  

The Board finds that the content of the August 2006 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
Supplemental SOC dated in November 2006 provided him with yet 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Facts and Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Due to the similar history and evidence related to these 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion at this 
juncture.  

Entitlement to service connection for duodenal hernia and 
hiatus hernia and to service connection for anxiety reaction 
with functional hypoglycemia was denied in a rating decision 
dated in February 1969 (issued in March 1969).  At that time, 
the RO considered service medical records (SMRs) which showed 
the veteran was hospitalized within his first month of active 
service for duodenal hernia, functional hypoglycemia, and 
anxiety reaction.  Based upon medical records dated prior to 
and during service, the RO denied the veteran's claims on the 
basis that his disabilities had existed prior to service and 
had not been aggravated therein.  The record reflects the 
veteran was notified of this decision in March 1969 and did 
not submit a notice of disagreement as to the determination.  
Therefore, the March 1969 decision is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

Since the March 1969 RO decision, the new evidence that has 
been submitted includes the veteran's testimony at the May 
2006 Travel Board hearing regarding the development and 
aggravation of his disabilities during service.  In this 
regard, the Board notes the evidence shows the veteran is a 
medical doctor and thus, he is considered competent as a 
layperson to testify as to his symptoms during service prior 
to becoming a medical doctor, and as a medical professional 
to testify as to matters requiring medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Also of 
record are VA examination reports dated in August 2005 which 
contain opinions regarding whether the veteran's 
gastrointestinal disability and psychiatric disability were 
aggravated during service.  

At the time of the last final decision, there was no medical 
evidence showing the veteran's gastrointestinal disability 
and anxiety reaction was aggravated during service.  Since 
the March 1969 RO decision, the veteran has provided 
testimonial evidence as to how his gastrointestinal 
disability and psychiatric disability were aggravated during 
service, and in determining whether new and material evidence 
has been submitted to reopen a claim for service connection, 
we presume the credibility of all evidence.  Therefore, the 
Board finds that such evidence is new, relates to an 
unestablished fact necessary to substantiate the veteran's 
claims, is neither cumulative or redundant, and raises a 
reasonable possibility of substantiating his claims.  
Accordingly, the claims for entitlement to service connection 
for a gastrointestinal disability, to include an ulcer and 
hernia, and for a psychiatric disability, to include anxiety 
reaction with functional hypoglycemia, may be reopened.  See 
38 U.S.C.A. § 5108.

The Board will proceed to evaluate the merits of both claims 
separately.  The veteran will not be prejudiced thereby, as 
he has been advised of the law and regulations pertaining to 
entitlement to service connection and has been afforded an 
opportunity to present argument and evidence in support of 
his claim.  See August 2006 VCAA letter.  Moreover, the RO 
has considered the claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As noted above, the issue of 
entitlement to service connection for a psychiatric 
disability will be addressed in the Remand portion below.  

B.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and a certain 
chronic diseases, such as peptic ulcers (gastric or duodenal) 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.307, 3.309(a) (2006).  
In this case, however, the evidence shows the veteran 
manifested a duodenal ulcer prior to entering active military 
service.  Therefore, presumptive service connection is not 
warranted in this case.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious or manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bears the burden of proving that 
the disability at issue pre-existed entry into service, and 
that the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The VA Office of the 
General Counsel determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), summarizing the 
effect of 38 U.S.C.A. § 1111 on claims for service-connected 
disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The veteran contends that service connection for a 
gastrointestinal disability is warranted because he developed 
a bleeding ulcer in service due to his worrying about being 
deployed to Vietnam and being killed.  The veteran has 
asserted that, prior to service, he had symptoms of a burning 
sensation in the upper part of his stomach, but that he did 
not have any bleeding or other severe symptoms.  He has also 
stated that a diagnosis of an ulcer condition was not made or 
confirmed by imaging prior to service.  Applying the legal 
criteria above, the Board notes that, although the veteran 
has asserted that he did not have an actual diagnosis of a 
gastrointestinal disability at the time of induction, his 
October 1967 pre-enlistment examination report reflects that, 
in addition to other disabilities, the veteran had a peptic 
ulcer and hiatal hernia.  Given those facts, the Board finds 
there is clear and unmistakable evidence (obvious or 
manifest) that the veteran's gastrointestinal disability, to 
include an ulcer and hernia, was "noted" when he entered 
active duty and the presumption of soundness does not apply.  

In making the above determination, the Board notes that even 
if we found that the veteran's gastrointestinal disability 
was not noted when he entered active duty, there is clear and 
unmistakable evidence of record showing that the veteran's 
gastrointestinal disability existed prior to service.  See 38 
U.S.C.A § 1111; 38 C.F.R. § 3.304(b).  In this regard, the 
Board notes that the evidence contains pre-service medical 
records which show the veteran had a history of 
gastrointestinal problems.  The evidence shows that, in June 
1965, the veteran was hospitalized with postprandial 
distress, and an upper gastrointestinal (GI) X-ray revealed a 
sliding hiatus hernia.  In July 1967, the veteran was 
hospitalized for one week for complaints of epigastric 
distress.  An upper GI X-ray revealed a duodenal ulcer, and 
the veteran was noted to have nausea without vomiting.  He 
was treated with milk and antacids but continued to have 
guaiac positive stools (with occult blood) for the next 
several days.  The evidence shows he signed himself out of 
the hospital on the seventh day, against medical advice.  The 
final diagnosis was a duodenal ulcer with bleeding.  The July 
1967 medical records also note that the veteran had episodes 
of epigastric distress with no real pain but with occasional 
dark stools, for two to three years prior to this 
hospitalization.  Based on the foregoing, the Board finds 
there is clear and unmistakable evidence that the veteran's 
gastrointestinal disability existed prior to service.  
Regardless, as noted above, his gastrointestinal disability 
was noted at entrance into active service.  

Next, given that the veteran was noted to have a pre-existing 
gastrointestinal disability at the time of his service 
entrance, the Board must determine whether his pre-existing 
gastrointestinal disability was aggravated (i.e., incurred a 
permanent increase in the underlying disability which was not 
natural progress) during service.  After carefully reviewing 
the evidence of record, the Board finds the evidence clearly 
and unmistakably shows the veteran's pre-existing 
gastrointestinal disability was not aggravated during 
service.  

The Board notes there is conflicting evidence as to whether 
the veteran's gastrointestinal disability was aggravated 
during service.  It is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board is mindful that we cannot make our own independent 
medical determinations, and that we must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West, 
supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.

As noted above, the veteran is a medical doctor and is, 
therefore, considered to have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, supra.  In this 
context, the Board notes the veteran testified at the May 
2006 Travel Board hearing that he self-treated his 
gastrointestinal disability with medication and that, at one 
point in his career, he practiced at a gastric facility and 
learned to treat gastrointestinal disabilities with 
medication as opposed to surgery.  

With respect to the in-service aggravation of his 
gastrointestinal disability, the veteran testified that his 
gastrointestinal problems became more severe in service 
because he was worried he was going to be sent to Vietnam and 
be killed.  He testified, in his medical opinion, that a 
person can develop a bleeding ulcer fairly quickly or in a 
few days when they are under stress.  The veteran's argument 
is essentially that the stress of potentially being deployed 
to Vietnam aggravated his pre-existing gastrointestinal 
disability.  The Board does not doubt that the fear of being 
deployed to Vietnam was very stressful for the veteran; 
however, we find his medical opinion to be of lessened 
probative value as to any in-service aggravation because he 
did not demonstrate how the stress of potentially being 
deployed to Vietnam caused a permanent increase in his 
gastrointestinal disability.  In this regard, the Board notes 
that while the veteran opined that a person can develop a 
bleeding ulcer fairly quickly, in this case he was shown to 
have a bleeding ulcer prior to service.  

In April 2004, the veteran testified that the symptoms he 
experienced prior to service were not as severe as the 
symptoms he experienced during service.  He stated that the 
anxiety he experienced in service caused him to develop an 
ulcer which had to be very deep in order for it to bleed.  He 
also stated that, after service, he began to experience 
symptoms of partial obstruction due to the scar tissue that 
formed following the ulcer he developed in service.  The 
Board has carefully considered the veteran's testimony in 
this regard; however, we again note that the medical evidence 
shows the veteran was diagnosed with a bleeding ulcer prior 
to service and that there is no indication in the SMRs that 
he experienced symptoms which were different or more severe 
than those he experienced prior to service, including the 
development of scar tissue.  As a result, the Board finds the 
veteran has not provided any evidence or testimony showing 
any new or increased symptoms that have persisted since or 
developed due to service which would indicate a permanent 
increase in his gastrointestinal disability.  

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative weight to the medical opinion 
provided by VA in August 2005.  The examiner who conducted 
the August 2005 VA examination reviewed the veteran's claims 
file and examined the veteran prior to rendering her opinion.  
The examiner noted the veteran's pre-service medical history, 
including a bleeding duodenal ulcer and sliding hiatal 
hernia, as well as the veteran's medical course during 
service, which included a diagnosis of chronic duodenal ulcer 
manifested by melena (dark stools) during times of stress.  
The examiner noted the veteran reported that, since being 
diagnosed in the 1960's, he has had periods of nausea with 
occasional emesis (vomiting) and mid-epigastric discomfort, 
but that he has not had hematemesis (vomiting of blood) or 
melena since 1968.  Based upon the history and clinical data, 
the examiner determined that the veteran's chronic episodes 
of nausea and mid-epigastric pain pre-dated active duty and 
are most consistent with functional abdominal pain.  She also 
noted that there is no evidence of disability, complications, 
or sequelae from these episodes, which, by description, seem 
no more frequent or severe than prior to active duty.  
Accordingly, the examiner opined that it is not "as likely 
as not" that the veteran's duodenal ulcer and hiatal hernia 
underwent a chronic increase in severity as a result of his 
active duty.  

The Board considers the August 2005 VA opinion to be the most 
probative evidence of record regarding the assertion of in-
service aggravation of the veteran's pre-existing 
gastrointestinal disability because, in determining there was 
no chronic increase in the severity of his disability, the VA 
examiner considered the veteran's medical history before, 
during, and after service and noted that his current symptoms 
seem no more frequent or severe than prior to active duty.  
In this context, the Board also finds probative that any 
claimed increase in symptomatology the veteran experienced 
during service improved during hospitalization, as noted in 
the SMRs, thus mitigating any finding of a permanent increase 
in severity.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991) 
(temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened).  

The Board considers the veteran's testimony to be competent 
evidence; however, the Board finds he did not provide 
sufficient testimony and supporting evidence to show that his 
pre-existing gastrointestinal disability underwent a 
permanent increase in severity during service which was not 
due to natural progress.  In this regard, the Board notes 
that the veteran testified that he self-treated his 
gastrointestinal disability and, therefore, did not have any 
medical records to document the progression of his 
disability.  Moreover, the Board notes that review of the 
veteran's testimony shows that he described similar symptoms 
prior to, during, and after service.  See also August 2005 VA 
examination.  As a result, the Board finds that the the 
evidence is clear and unmistakable that the veteran's 
gastrointestinal disability was not aggravated during 
service.  

In conclusion, the Board finds that the veteran's pre-
existing gastrointestinal disability was "noted" at the 
veteran's entrance into active military service and, for the 
same reasons discussed above, finds that there was no 
aggravation of the pre-existing disability beyond natural 
progress.  Service connection is therefore not warranted, and 
the benefit-of-the-doubt is not for application.  See 
Gilbert, supra.


ORDER

New and material evidence having been submitted, the claim of 
service connection for a gastrointestinal disability is 
reopened.  On the merits, service connection for a 
gastrointestinal disability, to include an ulcer and hernia, 
is denied.

New and material evidence having been submitted, the claim of 
service connection for a psychiatric disability is reopened.  


REMAND

With respect to the reopened claim for entitlement to service 
connection for a psychiatric disability, the Board notes that 
the veteran has asserted that the stress of potentially being 
deployed to a war zone in Vietnam caused him to experience a 
great deal of fear and concern, which led to anxiety attacks 
with associated functional hypoglycemia.  

Review of the veteran's service medical records reveals that 
his October 1967 pre-enlistment examination report includes a 
notation that the veteran had experienced depression, 
excessive worry, and nervous trouble.  When he was 
hospitalized in October 1968, it was noted that he had a 
strong tendency toward anxiety, especially during medical 
school and internship, and that he had taken chlordiazepoxide 
frequently during these occasions.  A 5-hour glucose test 
confirmed the veteran's past history of hypoglycemia.  The 
veteran was diagnosed with anxiety reaction, chronic, 
moderate, manifested by long-term tension, periodic attacks 
of tachycardia, chest pain, inability to think, and drop in 
work efficiency.  He was also diagnosed with functional 
hypoglycemia manifested by decreased blood sugar.  

The Board notes the record contains a medical opinion from VA 
dated in August 2005.  After evaluating the veteran, the VA 
psychiatrist diagnosed him with a generalized anxiety 
disorder and opined that it is as likely as not that the 
veteran's psychiatric disorder and functional hypoglycemia 
underwent a chronic increase in severity during active 
service.  The VA psychiatrist did not provide a rationale for 
her opinion with respect to either the veteran's psychiatric 
disorder or his functional hypoglycemia.  With respect to his 
functional hypoglycemia, however, the VA psychiatrist noted 
that the veteran used hypoglycemia as an explanatory model of 
his disorder but, with limited data available and not having 
his current glucose level, it is difficult to entertain 
infrequent hypoglycemia as a psychiatric etiology of the 
veteran's complex.  

In October 2005, the RO requested the VA psychiatrist to 
provide a complete rationale for her opinion based upon the 
review of the claims file, including the SMRs.  The RO also 
noted that the veteran's blood work from August 2005 was 
included in the claims file in conjunction with his claim for 
functional hypoglycemia.  In January 2006, the same VA 
psychiatrist retracted her previous statement as to the 
increase of the veteran's functional hypoglycemia, noting 
that her opinion went beyond the scope of her expertise, but 
maintained her opinion as to the increase of the veteran's 
psychiatric disorder during service, although without 
providing a complete rationale for her opinion.  The Board 
notes that the failure of a physician to give a basis for her 
opinion affects the weight and credibility of the evidence.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
The Board also notes that there is no other medical opinion 
of record which addresses any in-service aggravation of the 
veteran's psychiatric disability, other than the veteran's 
testimony, and that a competent opinion as to that issue is 
necessary in order to render a fully informed decision.  
Therefore, the Board finds that a remand in required to 
obtain clarification as to this issue.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Request that the psychiatrist who conducted 
the August 2005 psychiatric examination render 
an opinion as to the following, based upon a 
complete review of the claims file, including 
medical records dated prior to and during 
service:

a.  With regard to any psychiatric disability 
currently diagnosed, did any such disability 
exist before the veteran entered active duty 
in September 1968?

b.  If so, was the pre-service psychiatric 
disability aggravated (beyond natural 
progress) during his period of active military 
service from September 1968 to November 1969?  
Please provide a complete rationale for any 
opinion offered.  

c.  Regardless of the answers to the questions 
listed above, the examiner is requested to 
render an opinion as to whether it is more 
likely than not (i.e., to at least a 50-50 
degree of probability), at least as likely as 
not (a probability of 50 percent), or unlikely 
(a probability of less than 50 percent) that 
any currently diagnosed psychiatric disability 
is causally related the claimant's active 
military service.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability

e.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

f.  If it cannot be determined whether the 
veteran's psychiatric disability was 
chronically worsened during his active 
service, on a medical or scientific basis 
without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the examination 
report, with an explanation as to why this is 
so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the appellant's satisfaction, 
he and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


